Citation Nr: 0909369	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-14 814	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bipolar disorder, 
claimed as manic depression.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Houston, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bipolar disorder. 

In his claim received in June 2003, the Veteran sought 
service connection for depression.  This issue has not been 
adjudicated by the RO.  It is referred to the agency of 
original jurisdiction (AOJ) for initial adjudication.

Although he had earlier indicated that he might want a Board 
videoconference hearing, in February 2009, the Veteran 
clarified that he did not want such a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

In November 2003, the Veteran completed an "Authorization 
and Consent to Release Information" for treatment provided 
at Nix Hospital.  He indicated that he received treatment, 
including in-patient treatment, from this facility beginning 
in 1957 or 1958 for manic depression.  On the same form he 
reported psychiatric treatment from Henry Hare, M.D., in the 
"1960's."  The RO subsequently asked the Veteran for the 
addresses for these providers, but he did not respond and the 
records were not requested.

It appears, however, that the addresses are publically 
available.  Hence the records are adequately identified.  
These treatment records are relevant to the claim, and VA has 
an obligation to obtain them.   38 U.S.C.A. § 5103A (West 
2002)

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of all records of the Veteran's 
mental health treatment at the Nix 
Hospital System, 414 Navarro Street, San 
Antonio, Texas 78205, since November 1, 
1957; and from Henry Hare, M.D., at the 
same address or at 1122 Nix Medicine 
Center, San Antonio, Texas 78205.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.
 
2.  If additional records are obtained, 
the examiner who provided the January 2008 
VA examination should be asked to review 
the claims folder, including the newly 
obtained evidence, and provide an opinion 
as to whether any current psychiatric 
disability is as likely as not (50 percent 
probability or more) the result of an 
injury in service.  If the examiner is 
unavailable, another physician may provide 
the necessary review and opinion.

The examiner should provide a rationale 
for these opinions.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case (SSOC), before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

